DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed May 23, 2022 have been fully considered but they are not persuasive.  Applicant argues that Hamblin “does not disclose an embodiment that uses both slots and orifices, nor does Hamblin state that the slots or orifices have varying sizes” and that as a result Hamblin fails to disclose “wherein the through hole communicating with the first chamber has a different size or shape than the through hole communicating with the second chamber” as claimed.  While Examiner agrees with the assessment that Hamblin does not disclose an embodiment that uses both slots and orifices, Examiner disagrees when Applicant proposes that Hamblin does not state “state that the slots or orifices have varying sizes”.  In Hamblin, col.2 lines 29-40 disclose that “the preferred arrangement is to design the air cells with suitable spacing and area of orifice or slot openings” “to form resonators for absorbing those frequencies generated by the fan”.  This means that the area (size) of the orifice or slot openings can be different based upon design needs for absorbing frequencies generated by the fan.  This passage also discloses that “A number of cells or resonators designed for different frequencies may be used in the construction of a fan”.  This means that resonators designed for different frequencies, and therefore orifice or slot openings of different sizes, may be used in the same fan.  This disclosure anticipates the claim limitation of “wherein the through hole communicating with the first chamber has a different size or shape than the through hole communicating with the second chamber”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 2-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over USP 2,225,398 (Hamblin hereinafter) in view of USPAP 2020/0309028 (Murugappan et al. hereinafter).
With regard to claim 9, Hamblin discloses a noise reduction device for an outlet side (16) of a fan (11), the outlet side (16) being provided with an air duct cover (18, 418) with one or more through holes (19, 219, 319), wherein the noise reduction device comprises: 
a connecting portion (20, 320, 420) configured to be connected with at least a part of the air duct cover (18, 418), and form an accommodation space (22) communicating with an airflow on the outlet side via at least one of the through holes (19, 219, 319); and 
at least one first chamber (23, 423) and/or at least one second chamber (23, 423), the first chamber (23, 423) being located in the accommodation space (22) and filled with a sound-absorbing material (page 2, lines 29-41), and the second chamber (23, 423) being located in the accommodation space (22) and configured as a resonant noise-reduction cavity (page 2, lines 29-41);
wherein the through hole (19, 219, 319) communicating with the first chamber (23, 423) has a different size or shape than the through hole (19, 219, 319) communicating with the second chamber (23, 423) (col.2 lines 29-40).
Hamblin does not disclose at least one first chamber and at least one second chamber the first chamber being located in the accommodation space and filled with a sound-absorbing material, and the second chamber being located in the accommodation space and configured as a resonant noise-reduction cavity.
Murugappan et al. teaches an acoustic liner with individual cells (206) wherein some of the cells have a material (1200) inside them while other adjacent cells do not (paragraph [0105]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the apparatus of Hamblin by providing that the first chamber is located in the accommodation space and filled with a sound-absorbing material, and the second chamber is located in the accommodation space and configured as a resonant noise-reduction cavity as taught in Murugappan et al. for the purposes of realizing a benefit to sound attenuation (paragraph [0105] of Murugappan et al.).
With regard to claim 2, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 1, wherein the first chamber (23, 423) is configured to reduce noises in a preset frequency spectrum range, and noise peaks in the preset frequency spectrum range are all less than a preset value (page 2, lines 29-41).  It is well settled that it is possible for functional language to define structure, but that where no distinguishing structure has been defined, the claim is not patentable and is fully met by the reference.  See In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.
With regard to claim 3, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 1, wherein the resonant noise-reduction cavity (23, 423) is configured to reduce preset single-frequency noises of the fan, and when a ratio between the energy of the single-frequency noises and a noise energy of the fan is less than a preset value, only the first chamber (23, 423) is provided in the accommodation space (22).
With regard to claim 4, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 1, wherein the noise reduction device comprises at least two second chambers (23, 423, Fig.’s 2 and 3) for reducing at least two single- frequency noises of different frequencies respectively (page 2, lines 29-41 discloses the ability to design the cavities for different frequencies).
With regard to claim 5, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 1, wherein the first chamber (23, 423) and the second chamber (23, 423) are arranged in a circumferential direction (Fig.’s 2 and 3) of the air duct cover, and are separated from each other by a separator (24, 424) arranged in the accommodation space (22).
With regard to claim 6, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 1, wherein the connecting portion (20, 320, 420) has a top portion (21), a side portion (20), and a bottom portion (21) (page 1, lines 45-46), an end of each of the top portion (21) and the bottom portion (21) is connected with an end of the side portion (20, see Fig. 1) respectively, and the other end of each of the top portion (21) and the bottom portion (21) is connected with the air duct cover (18, see Fig. 1) respectively, for assembling the connecting portion (20, 320, 420) and the air duct cover (18) together to form a cylindrical shape (Fig.’s 2 and 3).
With regard to claim 7, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 6, wherein the top portion (21, right side in Fig. 1) has an extension part configured to extend toward a center of the air duct cover (18) relative to the end of the air duct cover (18).
With regard to claim 8, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 6, wherein the connecting portion (20, 320, 420) is integrally formed by using a sheet metal (page 1, lines 51-52).
With regard to claim 10, the Hamblin modification with regard to claim 1 discloses a heat exchange system, comprising one or more fans (11), an outlet side (16) of the fan (11) being provided with an air duct cover (18) with one or more through holes (19, 219, 319), wherein the heat exchange system further comprises one or more noise reduction devices according to claim 1, which is installed on the outlet side (16) of at least one of the fans (11) and assembled with the air duct cover (18).
With regard to claim 11, the Hamblin modification with regard to claim 1 discloses the noise reduction device according to claim 1, wherein the one or more through holes (19, 219, 319) include a plurality of through holes (19, 219, 319) communicating with the first chamber and a plurality of through holes (19, 219, 319) communicating with the second chamber (Fig.’s 6-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R EASTMAN whose telephone number is (571)270-3132. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R EASTMAN/Primary Examiner, Art Unit 3745